       Case 2:10-cr-00239-SRC Document 25 ^SEALED*                                      Piled 10/02/lc         Page 1 of 2 PagelD: 83
                                                                                                                               Fii.EL)
AO       (R«v. I I'll) Ane&i Wanam

                                                                                                                          OCT 1 7 2018
                                                 United States District Court
                                                                       for the
                                                                                                              C.;                            Z- CO..mT
                                                               District of New Jersey


                     Unltcd Stiucs of Amcrica
                                          V.
                                                                                  CaseNo. 2:10-Cf-Q0239-SRC.1                        •
                      JESSE HEMINGWAY

                                                                                                                                             ..TV'-':'

                                     Deftiulmi                                                                                           •          '        . tr

                                                                                                                                     ///,
                                                           ARREST WARRANT

To:        Any authorized taw enforcement officer

           YOU ARE COMMANDED to arrestand bring before a United States magistrate judytf without unnecessary delay
{nrnfaZ/vrjoii/odeanvs/cifj                               JESSE HEMINGWAY                                                                                »
who is accused of an offense or violation based on ihc following docnuient filed wiih ihe coiin:

O Indicimeni                    • Superseding [ndicimem          O Infontiation     O Superseding Infomiation                  O Complaint
O Probation Violation Petition                      Supervised Release Violaiion Petition      Q Violation Noticc O Order of theCourt
This offense is briefly described as follows:
     Violation Nos.i 1 and 2.




             Csl
                                                                                                                                         c
Date:        T.i0/02/?d'l8
             c>—•                          ~
                                                                                                 /uiiinjt t}J}i<>r'i il^natiire
              7-1      '''i",;''
              ••5               ''
Ctiy and sinte;        -ihTeW^rk, New Jersey                                                  Oartene Carr, Deputy Clerk
              CO
                1
                                                                                                   h iiiii'tl mine ami title

               LJ-       ••••        ..
               o          - • •-                                       Return

           Thi^arrant was received on ft/ate/                                , and (he person was arrested on (<ia/<)
al fcity ttiidMate)


 Date:
                                                                                                Aiiv.ftiiig ojjicvr'i sinmiluiv



                                                                                                   PriiHtd iiamg ami title
